MANNING, J.
The appeal in this case is specially from the decree rendered on the 17th of November, 1874, and was taken on the 16th day of November, 1876, just before the two years within which an appeal is allowed, had expired. The decree was one which confirmed the report of the Register stating an account, after appellant’s exceptions thereto were withdrawn, and ordered the amount ascertained thereby to be due, to be paid by appellant to his late ward, appellee.
The equities between the parties were settled by the prior decree of May 20th, 1874, more than two years before the appeal was sued out, and this was the final decree from which the appeal should have been taken, if any thing then or previously decided, was intended to be brought before this court for its review and judgment. — Bank of Mobile v. Hall, 6 Ala. 141; Jones v. Wilson, 54 Ala. 50. Any error, therefore, which this court could now correct must be shown to have been committed since the decree of May 20, 1874.
This could have happened only in the taking and stating of the account ordered by that decree, or in the confirmation of it; and such an error, if there was any, could not be presented here, without having first been brought by exceptions to the Chancellor’s notice, and his ruling obtained thereupon. By the withdrawal of the exceptions that were filed by appellant to the account and report of the Register, as master, their correctness was admitted. It follows that the decree appealed from must be affirmed,